     Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 1 of 14 PageID #: 544
     Deposition of Tim Bell, taken November 13, 2018
                                                                              Page 1

 1               IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF MISSISSIPPI
 2                            ABERDEEN DIVISION
 3
 4      JENNIFER L. BAKER                                      PLAINTIFF
 5      VS.                                   NO. 1:18-CV-00018-SA-DAS
 6      CITY OF TUPELO, MISSISSIPPI                            DEFENDANT
 7
 8
 9      *****************************************************
10                                 DEPOSITION OF TIM BELL
11      *****************************************************
12
13
14                 TAKEN AT THE INSTANCE OF THE PLAINTIFF
               IN THE LAW OFFICES OF CLAYTON O'DONNELL, PLLC
15             115 NORTH BROADWAY STREET, TUPELO, MISSISSIPPI
               ON NOVEMBER 13, 2018, BEGINNING AT 11:23 A.M.
16
17
18
                                  APPEARANCES NOTED HEREIN
19

20
21
        Reported by: REGINA D. RUSSELL, RPR, CCR 1110
22      _____________________________________________________
23                                ADVANCED COURT REPORTING
                                        P.O. BOX 761
24                                 TUPELO, MS 38802-0761
                                       (662) 690-1500
25




                                    ADVANCED COURT REPORTING
                                           662-690-1500
                                           Exhibit "12"
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 2 of 14 PageID #: 545
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                          1

                                                     Page 1                                                       Page 3
  1      IN THE UNITED STATES DISTRICT COURT FOR THE            1                  TABLE OF CONTENTS
            NORTHERN DISTRICT OF MISSISSIPPI
  2             ABERDEEN DIVISION
                                                                2
  3                                                             3    WITNESS                        PAGE
  4    JENNIFER L. BAKER            PLAINTIFF                   4    TIM BELL
  5    VS.          NO. 1:18-CV-00018-SA-DAS                    5     Examination by Mr. Woodruff............ 5
  6    CITY OF TUPELO, MISSISSIPPI      DEFENDANT
  7
                                                                6
  8                                                             7
  9    *****************************************************    8
 10            DEPOSITION OF TIM BELL                           9
 11    *****************************************************
 12                                                            10    (NO EXHIBITS)
 13                                                            11
 14        TAKEN AT THE INSTANCE OF THE PLAINTIFF              12
         IN THE LAW OFFICES OF CLAYTON O'DONNELL, PLLC         13
 15      115 NORTH BROADWAY STREET, TUPELO, MISSISSIPPI
         ON NOVEMBER 13, 2018, BEGINNING AT 11:23 A.M.         14
 16                                                            15
 17                                                            16
 18
                                                               17
              APPEARANCES NOTED HEREIN
 19                                                            18
 20                                                            19
 21                                                            20
       Reported by: REGINA D. RUSSELL, RPR, CCR 1110
 22    _____________________________________________________
                                                               21
 23            ADVANCED COURT REPORTING                        22
                    P.O. BOX 761                               23
 24             TUPELO, MS 38802-0761                          24
                   (662) 690-1500
 25
                                                               25


                                                     Page 2                                                       Page 4
   1                                                            1                 STIPULATIONS
        APPEARANCES:                                            2   1. It is hereby stipulated by and between counsel
   2                                                                   that the deposition of TIM BELL may be
        For the Plaintiff: RON L. WOODRUFF, ESQUIRE             3      taken on behalf of the Plaintiff at the time
   3                    Waide & Associate, P.A.                        and place set forth herein and be reported by
                        Post Office Box 1357                    4      Regina D. Russell, RPR, CCR 1110.
   4                    Tupelo, MS 38802                        5
                        (662) 842-7324                              2. That all objections as to the notice of the time
   5                                                            6      and place of the taking of this deposition are
   6    For the Defendant: DAVID D. O'DONNELL, ESQUIRE                 hereby waived.
                      Clayton O'Donnell, PLLC                   7
   7                  Post Office Drawer 676                    8   3. That all objections except as to the form of the
                      Oxford, MS 38655-0676                            questions are reserved until the time of the
   8                  (662) 620-7938                            9      trial.
   9                                                           10
  10    Also Present:     JENNIFER L. BAKER                         4. That the reading of the testimony to or by the
  11                                                           11      witness and signing thereof by the witness
  12                                                                   are hereby expressly waived.
  13
                                                               12
  14
                                                               13
                                                               14
  15
                                                               15
  16
                                                               16
  17
                                                               17
  18
                                                               18
  19
                                                               19
  20                                                           20
  21                                                           21
  22                                                           22
  23                                                           23
  24                                                           24
  25                                                           25


                                          ADVANCED COURT REPORTING
                                                 662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 3 of 14 PageID #: 546
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                          2

                                                 Page 5                                                      Page 7
   1               TIM BELL, after being duly sworn,          1       Q. Do you know Jennifer Baker sitting to my
   2    testified as follows:                                 2   left?
   3                   EXAMINATION                            3       A. I do.
   4    BY MR. WOODRUFF:                                      4       Q. How do you know her?
   5       Q. Please state your full name for the record.     5       A. Past employee of the Tupelo Police
   6       A. Tim Bell.                                       6   Department.
   7       Q. And you are a captain now?                      7       Q. Was she ever in your chain of command?
   8       A. I am.                                           8       A. I believe briefly at one time, yes. She
   9       Q. And what is your home address?                  9   fell under a shift commander which, of course, they
  10       A. My home address?                               10   all fall under me.
  11       Q. Yes, sir.                                      11       Q. Right. When you were shift commander,
  12       A. It's 405 Birmingham Ridge Road in Blue         12   obviously, she was in your chain of command.
  13    Springs.                                             13       A. Yeah. I don't think she ever worked for me
  14       Q. And your phone number?                         14   when I was a shift commander.
  15       A. 841-6491.                                      15       Q. She never worked on your shift?
  16       Q. And you are currently employed by the          16       A. Not that I remember, no.
  17    Tupelo Police Department?                            17       Q. Did you ever actually work with her at
  18       A. Correct.                                       18   times when she was working?
  19       Q. What is your position?                         19       A. On a one-on-one basis, not that I recall.
  20       A. Patrol Commander.                              20   Like I said, when I was moved to the shift commander
  21       Q. And you are a captain?                         21   position, she was still employed there, so I may have
  22       A. That's correct.                                22   worked some of the same days that she worked.
  23       Q. How long have you been a captain?              23       Q. Do you know how her performance as a police
  24       A. Close to two years now.                        24   officer was?
  25       Q. And that was -- you were promoted from         25       A. I didn't have any issues with her. I think


                                                 Page 6                                                      Page 8
   1    lieutenant?                                           1   there was one issue where she had her hair down below
   2        A. Correct.                                       2   her collar, I just told her shift commander that it
   3        Q. And what was -- how long have you been in      3   needed to be raised, which was above the collar. And
   4    your current position? Patrol -- I think you said     4   other than that, that was the only issue I ever
   5    patrol --                                             5   remember.
   6        A. Commander. Probably about two and a half       6       Q. Was that Chamila Brown you told?
   7    years.                                                7       A. It may have been.
   8        Q. Who do you report to in that position?         8       Q. Are there any other females who have their
   9        A. Major Jackie Clayton.                          9   hair below their collar?
  10        Q. How many different patrol commanders -- is    10       A. Not that worked for me on patrol division.
  11    that the correct term?                               11       Q. Have you ever told an employee that they
  12        A. Yes.                                          12   needed to get their hair above, a female employee
  13        Q. How many different shifts do you have?        13   that they needed to get their hair above the collar
  14        A. Four.                                         14   before?
  15        Q. I've heard A, B, C and E?                     15       A. I'm sure I have. I know Baker was one of
  16        A. Correct.                                      16   them that I told the shift supervisor.
  17        Q. Do you have someone over each shift?          17       Q. And as far as you recall, that's the only
  18        A. Shift lieutenant.                             18   issue you had with her prior to 2017 and the events
  19        Q. Are all of them lieutenants?                  19   leading up to her termination?
  20        A. Yes.                                          20       A. Yes.
  21        Q. Who are the current four lieutenants?         21       Q. Okay. Were you present when she had a
  22        A. Currently we have three. One is Doug          22   meeting around January 3rd, 2017, concerning the
  23    Mansell, the other one is Marty Mask and the other   23   issue of overtime?
  24    one is John Moses. We have one vacant right now,     24       A. Who would that have been with?
  25    that job position is open.                           25       Q. I thought I saw your name. Give me just a



                                      ADVANCED COURT REPORTING
                                             662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 4 of 14 PageID #: 547
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                             3

                                                   Page 9                                                     Page 11
   1    second. My understanding was January 3rd, 2017, with     1       A. I would hope that we would have been paid
   2    you and Mr. Gilbert concerning an issue with her         2   back more money than what we actually got.
   3    overtime.                                                3       Q. Did you get money too?
   4        A. I remember there was a meeting with Baker         4       A. I did. Oh, yes. I wish we could have went
   5    and the deputy chief and myself. I do not remember       5   more to the left than what we did by about 15 or 18
   6    the date or the time or if it was exactly concerning     6   more years.
   7    overtime itself. I remember it was about some type       7       Q. There you go. Have you ever put pressure
   8    of compensation for her.                                 8   on law enforcement officers to write more tickets?
   9        Q. Okay. And I think we're talking about the         9       A. No.
  10    same meeting. And what do you recall about that         10       Q. Let me show you an e-mail from you sent to
  11    meeting was said by either you or her?                  11   various people. Can you read the first two
  12        A. The only thing I can remember about that         12   sentences? First of all, do you recognize this
  13    meeting was we did have it in the deputy chief's        13   e-mail?
  14    office. I can remember her sitting to my right, as      14             MR. O'DONNELL: Exhibit 8, right?
  15    Mr. O'Donnell is, the deputy chief sat in front of      15             MR. WOODRUFF: I thought I said
  16    me. And really the only thing I remember                16   Exhibit 8. Didn't I?
  17    specifically out of that meeting was the deputy         17             MR. O'DONNELL: No.
  18    chief, as the meeting concluded, saying you will get    18             MR. WOODRUFF: If not, Exhibit 8.
  19    whatever is owed to you, or something to that effect.   19       A. Yeah, I remember. I think I remember
  20    Or if the City owes you something, we'll make sure      20   something like this. I just used this also, a list
  21    that you get it. That was -- basically he was           21   from 2014.
  22    telling her that we're going to get everything taken    22       Q. (Mr. Woodruff) Right. And the first
  23    care of.                                                23   sentence says, for the month of November 2014, it was
  24        Q. Did she think she had been underpaid?            24   the worst month of the year as far as production
  25        A. I don't know exactly what she thought.           25   goes. I have officer with zero tickets and the most


                                                 Page 10                                                      Page 12
   1        Q. Prior to this, had anybody else complained        1   being 28. I have some of you with one, three and
   2    about not making overtime?                               2   five tickets for an entire month.
   3        A. To me?                                            3       A. Uh-huh (Indicating yes).
   4        Q. To you.                                           4       Q. So you had a problem if they didn't write
   5        A. No.                                               5   enough tickets that month?
   6        Q. Were you aware of anyone complaining to           6       A. Total production. You have to look at
   7    anybody else?                                            7   everything that the guys do. That's everything.
   8        A. No, sir.                                          8   Tickets, could be warnings, could be the hard
   9        Q. What, if anything, did you do regarding           9   tickets. And then I mentioned the word production,
  10    this issue that she, that Ms. Baker brought up at       10   and production meaning things that -- all the things
  11    this meeting after that meeting?                        11   we do. Our reports, our alarm calls, wrecks, all
  12        A. I didn't do anything. I've already taken         12   them things like that.
  13    it to my next level of chain of command so I'm          13       Q. The tickets is where the money is brought
  14    basically out of it.                                    14   into the police department, right, or brought into
  15        Q. And that would be Deputy Chief Gilbert?          15   the city?
  16        A. Yes.                                             16       A. I don't have anything that -- I don't know.
  17        Q. You never had any conversation or anything       17       Q. Are you aware of what percentage of their
  18    else about that after that?                             18   budget is taken care of by tickets?
  19        A. With who?                                        19       A. None. I mean I have no idea whatsoever.
  20        Q. With anyone.                                     20       Q. Has anybody above you ever told you we need
  21        A. Not that I recall.                               21   to write more tickets?
  22        Q. Were you interviewed by the labor board          22       A. No.
  23    when they came down to interview people?                23       Q. Have you ever heard the term two tickets a
  24        A. Unfortunately, no, I was not.                    24   day keeps the major away?
  25        Q. Why do you say unfortunately?                    25       A. I have heard that.



                                        ADVANCED COURT REPORTING
                                               662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 5 of 14 PageID #: 548
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                            4

                                                Page 13                                                       Page 15
   1        Q. Who did you hear that from?                      1   document and I'll have a few questions for you, sir.
   2        A. I can't recall specifically who it was. I        2               MR. O'DONNELL: And, Ron, that's
   3    don't know. That was when I was a rookie. That was      3   Exhibit 11.
   4    20 years ago.                                           4               MR. WOODRUFF: I'm sorry. I'm off my
   5        Q. Okay. Let me show you Exhibit Number 9.          5   game today.
   6    This purports to be another e-mail from you.            6       A. Yeah, I took this one.
   7        A. Yeah. I know all about this one.                 7       Q. (Mr. Woodruff) Okay.
   8        Q. Okay. And this was the e-mail concerning         8       A. Yeah, I remember it.
   9    James Andrews?                                          9       Q. What do you recall about that?
  10        A. Uh-huh (Indicating yes).                        10       A. Just what it says. It was a taxicab
  11        Q. And Marty Mask asking about him getting, I      11   driver, they came in on February 27th, they came in
  12    guess, PO3 or some -- moved up as far as rank-wise?    12   to complain on Baker, basically that she was stopping
  13        A. Advancement, yes.                               13   them for pulling out of a private parking lot not
  14        Q. And you said, I agree he's a good officer.      14   using a turn signal, if I remember right. She did
  15    However, hard to go fight for him when he works        15   write a ticket to him for the improper turn. And
  16    fourteen days this month and turns in seven tickets.   16   then if I look on Page 2, I think I received it and I
  17        A. Yes.                                            17   turned it up to Major Clayton.
  18        Q. You didn't use the term statistics there,       18       Q. And as far as that, you said a taxi driver.
  19    you said turns in seven tickets.                       19   Isn't it true the taxicab owner came in and
  20        A. Right. Which could be either warnings or        20   complained about his driver being given a ticket?
  21    hard tickets. We have also basically a citation that   21       A. That may have been what happened. And, of
  22    you write rather than arresting somebody. I forget     22   course, if it's like a second party, I can't take a
  23    off the top of my head what it's called. But that      23   complaint from him because he wasn't the one that was
  24    was basically, that was what he did for that month.    24   actually involved.
  25    And when I have one officer that's working really      25       Q. Well, I mean, it says here, I'm the


                                                Page 14                                                       Page 16
   1    hard and out basically fighting crime and doing what    1   co-owner of Yellow Cab and I have some concerns about
   2    he's supposed to do the 12 hours that he's working,     2   a stop that was made on one of my drivers that is an
   3    it's hard for me to push a guy that's doing half the    3   illegal stop. My driver was also cited.
   4    work that another guy is doing, and work meaning COP    4        A. I did take his statement. That's what that
   5    events, neighborhood association meetings, alarms       5   is right there. Now, I don't remember. I think I
   6    calls, et cetera, et cetera. There's a whole big        6   turned it over to IA, but my hands were washed of it
   7    long list that we look at.                              7   then anyway.
   8         Q. Has any of the officers under you ever          8        Q. I didn't see any statement -- I don't
   9    complained that they felt like they were being          9   recall seeing a statement from Johnny Slaughter. Did
  10    pressured to write tickets?                            10   you take a statement from Johnny Slaughter, the
  11         A. No.                                            11   taxicab driver?
  12         Q. You never had any discussion with James        12        A. I don't remember if I did or didn't.
  13    Hood about that? Did he ever complain about the        13        Q. Fair enough. Do you have to -- do you --
  14    pressure of writing more tickets?                      14   is it illegal for you not to use your turn signal
  15         A. If he did I do not recall it.                  15   when you turn from a motel onto a street?
  16         Q. Fair enough. Let me show you -- and you        16        A. Could you repeat the question?
  17    can take whatever time you need to review this         17               MR. O'DONNELL: Object to form.
  18    document, Captain Bell. This is a Citizen Action       18        Q. (Mr. Woodruff) Is it illegal to turn -- to
  19    Request that I believe went in to you. First of all,   19   enter from a hotel parking lot onto a street without
  20    let me just ask you. Is that your initials on the      20   using your turn signal?
  21    bottom?                                                21               MR. O'DONNELL: I'm not sure he
  22         A. It looks like it.                              22   understands. You're stating it in a negative way, I
  23         Q. Looks like TDB?                                23   think. What Ron is asking you --
  24         A. Uh-huh (Indicating yes).                       24                MR. WOODRUFF: Well, the ticket is
  25         Q. Take whatever time you need to review the      25   negative.



                                       ADVANCED COURT REPORTING
                                              662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 6 of 14 PageID #: 549
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                             5

                                                  Page 17                                                      Page 19
   1               MR. O'DONNELL: So the question is, is         1   longer work with the police department.
   2    it a violation of Mississippi law not to use the turn    2       Q. Was this a relatively new statute?
   3    signal when exiting a private parking area?              3       A. I've always known it. That might be one of
   4               MR. WOODRUFF: I think that's what             4   the reasons why they no longer work here too.
   5    illegal means.                                           5       Q. You think that's why they were terminated?
   6        A. My understanding of using a turn signal           6       A. I don't know. I think James retired and I
   7    when you come out of a private parking lot, you don't    7   don't know about Whit.
   8    have to use your turn signal coming from a private       8       Q. Well, you were involved with Whit as far as
   9    parking lot onto a city street -- onto a public          9   his termination, weren't you?
  10    street.                                                 10       A. His termination?
  11        Q. (Mr. Woodruff) But you didn't know that at       11       Q. His forced resignation. I'm sorry.
  12    the time the issue came up with this complaint          12       A. I was.
  13    though, did you?                                        13       Q. And had to do with -- you know, I've read
  14        A. Did I?                                           14   he made a derogatory comment about you and some other
  15        Q. Yes.                                             15   people and sent an e-mail previously that was
  16        A. Yeah, I knew that.                               16   people -- that somebody considered racist. Were you
  17        Q. Well, why did you go to -- there's -- in         17   involved --
  18    Jerry Davis' report it talks about you going down to    18       A. I don't have anything to do with any of
  19    the municipal court --                                  19   that.
  20        A. Uh-huh (Indicating yes).                         20       Q. You weren't involved in the investigation
  21        Q. Let me see if I can find it. All right.          21   or anything?
  22    In Exhibit Number 14, Bates Stamp JLB-205, it says      22       A. No. The only thing that -- yeah, I wasn't
  23    Officer Baker used a nonexistent charge to justify a    23   involved with that.
  24    traffic stop in three identified incidents on private   24       Q. Have you ever read this statute, Exhibit
  25    property. Patrol Captain Bell contacted Tupelo          25   Number 12?


                                                  Page 18                                                      Page 20
   1    Municipal Court and the Mississippi Highway Patrol       1       A. Yes. I think Jim Waide, your associate,
   2    both verified this was not an offense. So if you         2   showed it to me in something else that we were being
   3    knew that it wasn't an offense, why did you contact      3   deposed on.
   4    the Tupelo Municipal Court?                              4       Q. Jim Waide? I've heard that name.
   5        A. I remember doing both of those. One, I was        5       A. Yes.
   6    wanting to verify that what I knew was correct and,      6       Q. You know, I've read it many, many times. I
   7    two, also that the law had not changed that I was        7   don't say that -- I can't see that it specifically
   8    unaware of. Because there are updates that happen to     8   says you don't have to write -- use a turn signal
   9    laws. So I'm just verifying my work before I send        9   from the hotel parking lot onto a street, but is that
  10    anything up. I mean, I'm human. I make mistakes         10   the way you read that?
  11    too. But that's why I wanted to double check and        11       A. I don't see where it says it does or does
  12    make sure that what I knew was correct and nothing      12   not.
  13    had changed.                                            13       Q. Got you. Had you ever read this Exhibit
  14        Q. So your testimony here is that you knew          14   Number 14, the investigative report of Jerry Davis?
  15    prior to these incidents with Ms. Baker that that       15       A. Is that on Jerry Davis or what is that
  16    was -- you could not write a ticket for someone         16   concerning?
  17    leaving private property without using their turn       17       Q. The Jerry Davis investigative report of
  18    signal?                                                 18   Jennifer Baker that preceded her termination.
  19        A. As far as I knew, yes.                           19       A. On internal affairs, no. I've never seen
  20        Q. Because I deposed two officers this morning      20   it.
  21    who said that you can write a ticket for people         21       Q. You've never read it?
  22    leaving private property onto a street without using    22       A. Unh-unh (Indicating no). We don't -- I
  23    a signal, including James Hood and Jason Whitenton, I   23   don't have that privilege to see any of that stuff
  24    believe.                                                24   once it goes to that. Once they draw a number, it
  25        A. Yes. They are both former officers who no        25   belongs to them and we don't ever see it.



                                        ADVANCED COURT REPORTING
                                               662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 7 of 14 PageID #: 550
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                            6

                                                Page 21                                                       Page 23
   1        Q. Are you aware that you're identified in           1    video, correct?
   2    this document as the complainant?                        2        A. Uh-huh (Indicating yes).
   3        A. No. I have no idea.                               3        Q. And what other video did you look at at the
   4        Q. Would you agree where it talks about              4    time that you went back and looked at this stop,
   5    investigative report, he says immediate supervisor is    5    2-27?
   6    Lieutenant Mansell, chief complainant, City of           6        A. I was looking at all the videos trying to
   7    Tupelo, Captain Tim Bell. Do you know why you're         7    figure out which one, the one I was trying to find
   8    listed as a complainant?                                 8    basically. And identified several videos where I
   9        A. I have no idea.                                   9    thought that misconduct was being done.
  10        Q. It says here, and I'm just kind of reading       10        Q. Was this on -- were you looking at videos
  11    through this. Since you've never seen it, I'm not       11    just from 2-27 or for other dates?
  12    going to have you read it. I'll just read what it       12        A. I don't remember.
  13    says. Bell had heard that Baker had stated that she     13        Q. So you don't recall how much -- I mean, it
  14    was going to start writing tickets to older white       14    looks like you're the initial person that went back
  15    people in an effort to generate complaints. Where       15    and looked at the videos; is that correct?
  16    did you hear that from?                                 16        A. Yeah. Because it starts with me.
  17        A. I want to say from Jay Marshall.                 17        Q. And I'm trying to understand how far -- how
  18        Q. When did you hear that from him?                 18    many hours of videos did you look at?
  19        A. I don't remember. It was -- I have no            19        A. It wouldn't have been hours. I think
  20    idea. I don't remember the date or if it was around     20    probably when I first started seeing some of the
  21    this time frame or before or after.                     21    violations that I was seeing, that I quickly
  22        Q. It says here, and then it says Bell decided      22    identified several and then stopped and gave it --
  23    to review other in-car video of vehicle stops           23    sent it to my major.
  24    involving Baker. During the review he identified        24        Q. It says here that on 3-1-17, I took a
  25    five vehicle stops that were made by Baker that were    25    statement -- I guess this is Jerry Baker -- from


                                                Page 22                                                       Page 24
   1    questionable. So you went back and looked at the         1   Officer Jay Marshall concerning discussion he and
   2    video; is that correct?                                  2   Baker had on 2-2-17. Do you know why Jay Marshall is
   3        A. When the initial complaint came in is when        3   writing a statement a month after this event had
   4    I began trying to find that particular stop. And         4   allegedly initially happened?
   5    when I was looking for that particular stop, I saw       5       A. I do not.
   6    these other things that were being done.                 6       Q. All right. It says you -- did you identify
   7        Q. All right. And when you say the initial           7   certain videos for Jerry Davis to look at that you
   8    complaint, we're referring to 11, the complaint from     8   thought that there were questionable things that Ms.
   9    Eddie Richey concerning Johnny Slaughter?                9   Baker had done?
  10        A. The taxicab. Yeah, I believe that was it.        10       A. I identified several videos that Baker was
  11        Q. And it looks like that complaint was on          11   doing that I considered crimes that I gave to Major
  12    March 1st, 2017. Does that sound right?                 12   Clayton, who was my next chain of command.
  13        A. If that's what's on the document.                13       Q. When you say crimes, what do you mean?
  14        Q. It looks likes March 1st here. You say,          14   What crime?
  15    see video dated 2-27. Is this your handwriting here     15       A. Stopping people for fabricated reasons.
  16    on the second page?                                     16       Q. Okay. It says --
  17        A. Yes.                                             17             MR. O'DONNELL: Go ahead.
  18        Q. So what does it mean, see video dated 2-27?      18              MR. WOODRUFF: Are you done?
  19    Was that when the stop was?                             19              MR. O'DONNELL: When you get a
  20        A. I guess so. That should be. I probably           20   breaking point, I want to make sure that's not Jerry
  21    attached -- I probably didn't attach anything to it.    21   Davis out there.
  22    You can go and reference the actual date and time.      22              MR. WOODRUFF: Do you want to take a
  23        Q. Got you.                                         23   break? Yeah, let's take a quick break.
  24        A. Once you identify what you're looking for.       24             (Recess)
  25        Q. So you went and actually looked at the           25       Q. (Mr. Woodruff) And I guess I'm not doing a



                                       ADVANCED COURT REPORTING
                                              662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 8 of 14 PageID #: 551
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                             7

                                                Page 25                                                      Page 27
   1    good job of asking. It says Video 1 occurred on          1       A. That I'm sitting behind the video camera or
   2    2-2-17. And then there's the March 3, '17, video.        2   I had the video camera on my chest, yes, that's
   3    Or let's see, Video 2 occurred on 2-27-17. Video 3       3   exactly what I'm seeing.
   4    occurred on 3-22-17. Video 4, 2-27-17. Five,             4       Q. So you've never made a mistake as far as
   5    2-27-17. So it looks like of these videos, I'm           5   probable cause?
   6    looking at February 2, February 27th and February        6       A. No, I can't say that. But I can tell you
   7    22nd is the three days. Did you look at all the          7   that if I'm sitting basically directly behind my
   8    video, the entire shift for those dates?                 8   video camera that's looking at a crime or not a
   9        A. I specifically looked at her videos because       9   crime, that's what my eye isn't altered. The video
  10    I had already seen basically crimes being committed.    10   cameras from a store angle, from a different position
  11    So I was trying to see how much or how specific or      11   and all that, then yeah, they might see something
  12    how detailed or how serious any other crimes that       12   that I don't see. But if I'm -- just say if I'm in
  13    were committed by Baker were on video.                  13   an in-car, let's just use Baker's stops, for example.
  14        Q. Okay. And I'm not -- I guess I'm not doing       14       Q. Right.
  15    a good job. I'm trying to understand how much video     15       A. She's sitting in a patrol car. That camera
  16    did you look at?                                        16   is basically at her rear view mirror. It's seeing
  17        A. It depends on the officer. I don't               17   exactly what she's seeing.
  18    remember. If you have an officer that works, gets       18       Q. Right.
  19    out there and works a complete 12-hour shift, he's      19       A. There's absolutely no way whatsoever you
  20    liable to have, you know, four hours or five hours of   20   can make a mistake with that. It's there. It's
  21    video for that one day. If you have an officer          21   HDTV. It's plain Jane.
  22    that's really not doing much or they're slow that day   22       Q. So there's no way you can make a mistake
  23    or they don't feel good, whatever, it may only be a     23   that you thought a person did or did not turn --
  24    three-minute video. So one day I could look at in       24       A. There's no way that I could make a mistake
  25    three minutes or it would take me five hours to look    25   or anybody in their right mind could make a mistake


                                                Page 26                                                      Page 28
   1    at one day. It depends on how much work that officer     1   with the violations that she was claiming that was
   2    does or what's the officer's call volume.                2   happening, of course, that were not happening.
   3        Q. And so do you recall how long -- how              3       Q. One of them when a person pulled out in
   4    much -- and those three days, did you look at their      4   front of another person; do you recall that video?
   5    entire call volume those days?                           5       A. I recall that's what she said happened, but
   6        A. I don't remember. It didn't take me long          6   that's not what occurred on video.
   7    to identify the crimes that were being committed and     7       Q. Well, they did pull out in front of them?
   8    to push it off of my desk to Major Clayton. I do         8       A. They did pull out, but not in the way that
   9    remember that.                                           9   she explained to them.
  10        Q. Did you ever talk to anybody in the FBI or       10       Q. But they did pull out in their lane in
  11    anyone else concerning allegations of crimes            11   front of them?
  12    committed by Ms. Baker?                                 12       A. They did pull out into a lane of traffic.
  13        A. I did not. I know the FBI was contacted.         13   That's correct.
  14        Q. But you weren't -- were you involved in          14       Q. In front of them?
  15    those conversations?                                    15       A. They were in front of them.
  16        A. No.                                              16       Q. And the person at the McDonald's did stop
  17        Q. Have you ever thought you had probable           17   in the middle of the lane trying to get across the
  18    cause for a stop and after -- later you looked at the   18   lane.
  19    video and saw that your eyes had deceived you?          19       A. I don't remember specifically what -- I
  20        A. No.                                              20   remember there were some blinkers. I know that was
  21        Q. So any time you -- what you see on the           21   probably one of the ones that I looked at that said
  22    video is always exactly what you witness when you       22   that Baker should be charged for what she did on that
  23    thought you had probable cause for a stop?              23   stop, because it was very blatant that she lied to
  24        A. From my videos.                                  24   that suspect, or that driver of the car.
  25        Q. Yes.                                             25       Q. I'm sorry to interrupt. What are you



                                       ADVANCED COURT REPORTING
                                              662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 9 of 14 PageID #: 552
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                             8

                                                 Page 29                                                      Page 31
   1    claiming that you witnessed in these videos that was     1      A. There's absolutely no way she made a
   2    illegal?                                                 2   mistake on that.
   3        A. I haven't looked at those videos or any of        3      Q. And the other one -- other than the three
   4    the documents since 2017. I don't recall                 4   where they pulled out from a hotel and got a ticket
   5    specifically. I do recall that the one at                5   for not using a turn signal, the other one was the
   6    McDonald's, I think that she said that he did not        6   McDonald's one.
   7    use -- did not use a turn signal and that he cut         7      A. I remember the McDonald's one.
   8    somebody off, when clearly you see the turn signal       8      Q. Where she thought that they didn't use
   9    on, and I want to say even something about his brake     9   their turn signal, but you could see in the video
  10    lights too, that he had brake lights on as well.        10   they did.
  11        Q. Why don't you go ahead and take whatever         11      A. It was clearly on. And I want to say there
  12    time you need to review Exhibit 14, if you haven't      12   was something to do with the brake lights, like even
  13    reviewed the videos for a while. And then I'm going     13   she mentioned the brake lights weren't working. I
  14    to ask you about what -- tell me specifically in        14   can't remember. I want to say that's correct. But,
  15    there, you made the allegation what she did, she did    15   yes, that's another clear violation. There's no way
  16    something illegal. I want to know, based upon that,     16   you can make a mistake doing that.
  17    what are you specifically claiming she did that was     17      Q. There's no way you can miss at nighttime
  18    illegal?                                                18   whether a light is out?
  19        A. She violated people's right. She's               19      A. If she was missing that, then she does not
  20    stopping people for no reason and falsifying charges    20   need to be employed as a police officer. That's
  21    and issuing citations for it. All day long. She         21   correct.
  22    should have been charge by the FBI.                     22      Q. But she could have missed that?
  23        Q. I want to know specifically.                     23      A. I don't see how she could have. There's no
  24        A. Those videos, however -- whatever you            24   way.
  25    referenced, those four or five videos, all you got to   25      Q. And during the stop at the McDonald's, she


                                                 Page 30                                                      Page 32
   1    do is hit play and you can clearly see what the          1   did tell the person that they're putting pressure on
   2    violations are.                                          2   her to write tickets; isn't that correct?
   3        Q. I think three of them were people pulling         3       A. Yes, she did.
   4    out of hotels.                                           4       Q. Were you upset about that?
   5        A. Let's go with one. Pick whichever one of          5       A. No.
   6    the other two you want to go with, and it's a            6       Q. And that was on two -- it says right here
   7    violation.                                               7   video on 2-27, 20:54, I guess that's almost 9 o'clock
   8        Q. I've got five. I've got three people              8   on South Gloster, issued the driver a citation for no
   9    pulling in. One of them is where someone pulls out       9   seat belt and tells him Tupelo Police Department,
  10    in front of another person.                             10   right now my supervisors are on me to write more
  11        A. Yes.                                             11   tickets and to document every one of my stops, so I
  12        Q. Where --                                         12   chose the cheapest one I could give you. Okay?
  13        A. She claimed -- if I remember right, she          13   Baker then disengaged from the stop.
  14    claimed that the car that was coming up behind had to   14       A. Uh-huh (Indicating yes).
  15    slam on their brakes and aggressively move to the       15       Q. And you're aware of that, correct?
  16    other lane to keep from colliding with them, which      16       A. I'm aware she said that, yeah.
  17    was clearly not the case on the video at all.           17       Q. Was that part of her official job duties to
  18        Q. And so you're claiming that that was             18   tell people that the Tupelo Police Department were on
  19    illegal?                                                19   her to write more tickets?
  20        A. The stop was illegal.                            20       A. Not that I'm aware of. The only reason why
  21        Q. The stop was illegal.                            21   I think that she pushed that out there was because of
  22        A. Yes. In my opinion, yes, it's criminally         22   what I know now, which was she was trying to generate
  23    illegal. She should be charged by the FBI.              23   complaints from the public for citations.
  24        Q. And there's no way she just made a mistake       24       Q. And that's just your speculation, right?
  25    on that?                                                25       A. No. There's, I think, the conversation



                                        ADVANCED COURT REPORTING
                                               662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 10 of 14 PageID #: 553
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                             9

                                                 Page 33                                                       Page 35
   1    that Jay Marshall had with her, which is documented      1   Further investigation reveals that Officer Baker
   2    also. There's also a videotape of her stopping an        2   engaged in a pattern of issuing citations for alleged
   3    elderly lady down on Spring Street that she kind of      3   illegal turns by vehicles exiting private parking
   4    gets on. I don't even remember if she wrote her a        4   areas, which is not a legal traffic offense, and for
   5    ticket or not. But she can clearly be heard as she       5   engaging in racial (African American) and other
   6    gets back in the vehicle, there's my complaint.          6   profiling of motorists and stopping motorists who are
   7    Which just helps to justify what the conversation        7   proceeding in a lawful fashion. And it also says, it
   8    between her and Marshall were, and what she was doing    8   was also reported by certain citizens that Officer
   9    on these stops was making up charges, making up stops    9   Baker justified her traffic stops by stating she was
  10    and trying to generate complaints from the public.      10   being pressured to issue more citations.
  11        Q. Did it disrupt the efficiency of the Tupelo      11       So according to the position statement, this is
  12    Police Department by her making the comment that        12   the reasons why she was terminated. Now, we've
  13    supervisors are on her to write more tickets?           13   talked about the illegal turn, the pulling off of
  14        A. I don't know why she said that or what           14   private property.
  15    effect it had on anything. As far as I know, it         15       A. Yeah. I think if it was just that, I think
  16    didn't have an effect on anything.                      16   that was something we could have worked through and
  17        Q. And it's definitely not part of her              17   got her some positive training, corrective training,
  18    official job duties?                                    18   and that would have been it.
  19        A. If it's written somewhere, I've never seen       19       Q. All right. And we've talked about that.
  20    it.                                                     20   Is there anything else about that that you want to
  21               MR. O'DONNELL: Object to the form.           21   add? I think we've pretty much covered it. The
  22    It mischaracterizes prior testimony.                    22   second thing is engaging in racial profiling of
  23        Q. (Mr. Woodruff) One of the reasons why,           23   African American motorists. Did you ask Chamila
  24    according to the documents, at least the EEOC charge,   24   Brown to go back and look at her tickets to see if
  25    position statement to the EEOC -- let me go ahead and   25   there was a pattern of her pulling over either older


                                                 Page 34                                                       Page 36
   1    read it. You may never have seen that.                   1   or black people?
   2        All right. First, let me let you look at             2       A. I remember Chamila doing -- there were some
   3    Exhibit Number 10. Take whatever time you need to        3   note cards or something that had tag numbers. That's
   4    see. And basically I just want to know if you've         4   them right there.
   5    ever seen this document before?                          5       Q. Exhibit 15. And I don't think she -- if I
   6        A. What is it?                                       6   remember correctly, I don't think she remembers who
   7        Q. It's a position statement to the EEOC, when       7   asked her. But somebody asked her to go through and
   8    someone files an EEOC charge.                            8   look at the tickets of Jennifer Baker and see whether
   9        A. I understand what they are. But no, I've          9   there was a pattern -- if you see in there she lists
  10    never seen this one before.                             10   the gender, race and birth date of these people that
  11        Q. You've never seen it?                            11   she wrote -- or the tickets she wrote. And I guess
  12        A. Unh-unh (Indicating no).                         12   my first question is, did you ask her to do that?
  13        Q. I just want to verify that first.                13       A. If I did, I do not remember.
  14        A. I've never seen it. Do you want me to read       14       Q. Did you review this documentation after she
  15    it?                                                     15   did it, after Chamila Brown did it?
  16        Q. No. It's not necessary. I just wanted to         16       A. I remember seeing it, yes.
  17    verify whether you've seen it or not. All right.        17       Q. So you have seen this before?
  18    And as far as the position statement, it says -- it     18       A. Yeah. Because I remember the notebook
  19    says, charging party, that's Ms. Baker, was             19   pieces of paper.
  20    discharged as a consequence of the department's         20       Q. And did you actually go through and see
  21    Internal Affairs Division investigation of a number     21   that there's -- you know, and I counted them earlier.
  22    of citizens' complaints which commenced in February     22   There's approximately -- the race of the -- I believe
  23    2017 -- we've seen the Internal Affairs, Jerry          23   there's nine blacks, around nine blacks and there's
  24    Davis -- concerning traffic stops and issuing           24   around thirty-three tickets. Nine -- thirty-three
  25    citations by Officer Baker without probable cause.      25   tickets, three (sic) of them against blacks, would



                                       ADVANCED COURT REPORTING
                                              662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 11 of 14 PageID #: 554
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                         10

                                                Page 37                                                        Page 39
   1    you consider that a profiling of black persons?          1   law enforcement officers with the Tupelo Police
   2        A. I mean, I don't know what the nine stops          2   Department?
   3    were. I don't really have an opinion on it yes or        3        A. Yeah. I'm familiar with a text message
   4    no.                                                      4   concerning a guy we talked about earlier, Whit, Jason
   5        Q. Well, nine out of thirty-three is just --         5   Whitenton.
   6        A. One, I don't know if this -- I wouldn't           6        Q. So you pronounce it Whittington(sic) too.
   7    know if this was verified work or if this was correct    7        A. It's Whitenton.
   8    tag numbers or whatever. I didn't even pay attention     8        Q. Is it? Is that how you pronounce it? I
   9    to it when I got it because I already knew what Baker    9   thought you said it was -- I don't know. Never mind.
  10    was doing on camera was enough that she didn't need     10               MR. O'DONNELL: Whit.
  11    to work with us no more. So I didn't care anything      11               THE WITNESS: That's it.
  12    about any of that.                                      12               MR. O'DONNELL: Let's all agree on
  13        Q. And I only saw, I believe three of the           13   Whit, Ron.
  14    people who received tickets were born before 1970.      14        A. Call him Whit. He'll be fine with that.
  15        A. Again, I wouldn't have any way to verify if      15        Q. (Mr. Woodruff) I like it. We'll call him
  16    this -- that this stuff was correct or not.             16   Whit, because I've been butchering his name. All
  17        Q. Would you have any reason to believe that        17   right. Let me show you -- I just deposed him a
  18    is Chamila Brown falsified this documentation?          18   little earlier today.
  19        A. I don't know if she did or did not.              19        A. Okay.
  20        Q. Isn't it -- was the fact she was racial          20        Q. And it had to do with this. The
  21    profiling blacks one of the reasons she was             21   allegation, I guess, from Officer Frison was he
  22    terminated?                                             22   received this e-mail and he thought it was racist
  23        A. I can't answer that question. The chief          23   about Section 8 Barbie?
  24    can. I would say the reason why she was terminated      24        A. I think it was a text message.
  25    was those traffic stops that she was doing, which       25        Q. Or it might have been a text message.


                                                Page 38                                                        Page 40
   1    were on African Americans.                               1   You're right. It is a message. But anyway, it's
   2        Q. And, of course, it accuses her specifically       2   Section 8 Barbie. Did you see this?
   3    in this position statement of racial profiling and       3       A. I have not.
   4    other profiling of motorists. I'm sure that's older      4       Q. And I guess --
   5    people?                                                  5       A. I heard about it when it happened and I
   6        A. I don't know who wrote that.                      6   heard -- I remember something about Section 8 Barbie,
   7        Q. Well, wouldn't you agree there's, in the          7   which I had no idea what that was.
   8    documentation done by Chamila Brown, there's no          8       Q. I guess -- you can't really tell in this,
   9    pattern of racial profiling or age profiling in this?    9   but I think he said down at the bottom, it's a white
  10        A. Again, I wouldn't be able to verify that         10   Barbie with at least mixed race children down at the
  11    work or know what the nine stops are or what those      11   bottom.
  12    stops were about. I mean, I don't know.                 12       A. Okay.
  13        Q. She said she -- this is the documentation        13       Q. And the Section 8 I guess would be public
  14    from the tickets that were wrote.                       14   housing?
  15        A. Okay.                                            15       A. That's what it normally is, public housing.
  16        Q. So you said you just looked at it but you        16   Yes.
  17    really didn't pay any attention to it?                  17       Q. And I guess Officer Frison was offended by
  18        A. No.                                              18   that. Are you aware of that?
  19        Q. All right. Let's talk about -- are you           19       A. Yeah. I didn't have anything to do with
  20    aware of allegations that there has been racist         20   that. But, yes, that's what I understood was that he
  21    e-mails distributed among police officers with the      21   was offended by it.
  22    Tupelo Police Department?                               22       Q. Other than that, are you aware of any
  23        A. All right. Repeat the question again.            23   allegation of any other racial documents that were
  24        Q. Are you aware of allegations that there has      24   distributed among the police department?
  25    been racist e-mails or documents distributed among      25       A. That's the only one I can think of off the



                                       ADVANCED COURT REPORTING
                                              662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 12 of 14 PageID #: 555
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                       11

                                                 Page 41                                                     Page 43
   1    top of my head.                                          1   sent this e-mail to some people. I had not is what I
   2       Q. Have you heard about what's called the "N"         2   told him.
   3    word application?                                        3       Q. You denied it?
   4       A. Am I aware of that?                                4       A. I said I did not send that. I really
   5       Q. Yes.                                               5   didn't know anything about it until I started
   6       A. No.                                                6   researching it and then realize it was, whatever you
   7       Q. Had you ever seen it before?                       7   call it, huge e-mail chain, letter type deal. It was
   8       A. Unh-unh (Indicating no).                           8   a conversation, like I said, between the mayor and
   9       Q. These three documents here --                      9   someone else. Actually, I don't know if Waide is the
  10               MR. O'DONNELL: That was a no?                10   one that showed it to me or Carlos Moore. It was one
  11               THE WITNESS: No. Yes, sir. I'm               11   of the two.
  12    sorry.                                                  12       Q. I was thinking when you said Waide a couple
  13       Q. (Mr. Woodruff) These three documents here         13   of time, I was thinking you might be confusing him
  14    were part of the ethics report that was done a few      14   with Carlos Moore.
  15    years ago into the racial allegations. And let me       15       A. I said Waide twice, and one of them was a
  16    show you. Have you ever reviewed that report?           16   while ago and then this one. But I think maybe
  17       A. I have not.                                       17   Carlos may have introduced this one.
  18       Q. All right. Have you ever seen this first          18       Q. Do you know -- is Stacy Walker a friend of
  19    document here on the first page?                        19   yours?
  20       A. No. But I can tell it's from an old               20       A. Yes. I know Stacy.
  21    typewriter. Because I've still got some accident        21       Q. Is his wife named Cheryl?
  22    stuff that kind of has that same font to it.            22       A. I don't remember. I haven't talked to
  23       Q. Have you ever seen the second page of this        23   Stacy in six months or more, I don't think. He
  24    document?                                               24   retired several years ago, so we don't see each other
  25       A. No.                                               25   much anymore.


                                                 Page 42                                                     Page 44
   1        Q. How about the third page?                         1       Q. And Clay Haskel is an officer with the
   2        A. No. I can hardly read it. It's something          2   Tupelo PD?
   3    about a million bucks to get to Bolivia, to jet to       3       A. We do have a Clay Haskel, yes.
   4    Bolivia.                                                 4       Q. But your e-mail address is not on here?
   5        Q. You've never seen that document before?           5       A. No.
   6        A. I have not.                                       6       Q. And I hate to ask you this, but you were a
   7        Q. Let me show you another thing that was            7   -- you are still in the military?
   8    produced. Have you ever seen this document               8       A. I'm retired.
   9    concerning Ray Nagin, used to be the Mayor of New        9       Q. You retired. When did you retire?
  10    Orleans? Have you ever seen this document before?       10       A. August 31st, 2016.
  11              MR. O'DONNELL: That's exhibit --              11       Q. And how long had you been -- you were in
  12              THE WITNESS: Twenty-nine.                     12   the Reserves or --
  13              MR. WOODRUFF: I'm sorry.                      13       A. National Guard.
  14    Twenty-nine. Thank you.                                 14       Q. National Guard. How long had you been in
  15        A. I have. Matter of fact, I think that Jim         15   the National Guard?
  16    Waide showed me this some other previous deposition.    16       A. Twenty-four years.
  17    This was, if I remember right, it was -- had            17       Q. And a particular branch?
  18    something to do with the hurricane in 2005 between      18       A. Army.
  19    the mayor and someone else down there. It was widely    19       Q. How many -- all 24 years?
  20    circulated. It was not like it was -- I don't think     20       A. Yes.
  21    anybody around here wrote it.                           21       Q. What was your rank at the time you retired?
  22        Q. (Mr. Woodruff) And had you ever seen it          22       A. First sergeant.
  23    prior to Mr. Waide showing it to you at a deposition?   23       Q. I'm sorry?
  24        A. I got asked about it years ago by Jackie         24       A. First sergeant.
  25    Clayton, Major Clayton. It was alleged that I had       25       Q. First sergeant. And I believe you've done



                                        ADVANCED COURT REPORTING
                                               662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 13 of 14 PageID #: 556
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                         12

                                                  Page 45                                                      Page 47
   1    at least one or more tours in the Middle East?           1   line there. But I can tell you, if it's the one I'm
   2        A. I have.                                           2   thinking about, it was an L-shaped ambush where we
   3        Q. How many tours have you done?                     3   were in a fire fight with some guys and two guys
   4        A. Two.                                              4   charged our position where we were at in a vehicle
   5        Q. Two. Do you recall when the tours were?           5   and blew themselves up. Once the fire fight and the
   6        A. '04, '05 and '06. I say that because I            6   ambush was concluded, we were done, we were mopping
   7    went at the end of '04, all of '05, I came back in       7   up. DOD was out there doing their picture things and
   8    '06.                                                     8   assessments they do. One of the medics from
   9        Q. That was the first tour?                          9   California picked up what was basically a mask. I
  10        A. It was. It was 19 months. And then the           10   don't know if you're familiar with blast injuries,
  11    second tour was at '09 and '10 -- '08, '09 and '10,     11   but when a blast goes off behind you and it's potent
  12    somewhere along in there. '09 and '10, I think.         12   enough, it will basically just turn your skin inside
  13        Q. How long was that tour?                          13   out. And it ripped this guy's face off completely
  14        A. About 14 months.                                 14   from the back forward. And what was left of his body
  15        Q. And the first tour, where was that to?           15   was still in the car burning. And then while they
  16        A. Iraq.                                            16   were doing the recovery there, one of the guys had
  17        Q. Iraq. How about the second tour?                 17   the mask up getting ready to put it in a body bag by
  18        A. Iraq.                                            18   the hair of the head, and the DOD photographer took
  19        Q. Both were to Iraq?                               19   the picture, if that's the particular one you're
  20        A. Yes.                                             20   talking about.
  21        Q. We had testimony at a previous deposition        21               MR. WOODRUFF: All right. Give me
  22    about you having on your face saver the severed head    22   just a second.
  23    of a Middle Eastern person?                             23              (Pause in proceedings.)
  24        A. What is -- I don't know what face saver is.      24       Q. (Mr. Woodruff) In relation to the, I think
  25        Q. I'm sorry. Screen saver on your computer.        25   you called it a mask of a Middle Eastern person, I've


                                                  Page 46                                                      Page 48
   1        A. No.                                               1    heard testimony that there was an e-mail sent out
   2        Q. You deny that?                                    2    that we got to kill the "N's" like they're killing
   3        A. I do. We don't even have -- we can't              3    the Iraqis or the Middle Eastern people. Have you
   4    control our screen savers on our computers anyway.       4    ever seen an e-mail like that?
   5        Q. You don't have a screen saver?                    5        A. I have not. I never even heard of that
   6        A. Yeah, we do. But it's put on by the city          6    e-mail.
   7    and we have no administrator rights whatsoever to        7        Q. You never heard of it?
   8    change anything. I can barely even change my volume      8        A. No, sir.
   9    on it.                                                   9        Q. Years ago I represented Sheila Shumpert in
  10        Q. Have you ever had a picture like that on         10    a lawsuit. And I don't believe I deposed you in that
  11    your computer?                                          11    case. But there was an allegation about Larry Waites
  12        A. On which computer?                               12    being beaten up in the jail. Were you accused of
  13        Q. Your office computer.                            13    that or were you accused of --
  14        A. Not that I can recall, no.                       14        A. I was accused of that, yes. But the
  15        Q. How about your home computer?                    15    videotape pretty much cleared all that up.
  16        A. I believe so.                                    16        Q. It cleared it all up?
  17        Q. And what does the picture depict?                17        A. Uh-huh (Indicating yes).
  18        A. Well -- first of all, I'll say this before       18        Q. Was there an accusation against you of
  19    I answer the question here. You're asking questions     19    running over a person with handcuffs?
  20    that have nothing to do with the Jennifer Baker case.   20        A. No.
  21    You're also asking questions about a military combat    21        Q. You never heard anything about that?
  22    experience that, again, has nothing to do with this     22        A. No.
  23    case. And you're asking about military combat that      23        Q. Was there an accusation about ever running
  24    happened there that my family don't even know about.    24    over somebody?
  25    So I kind of think you're kind of treading a thin       25        A. Yes. It wasn't an accusation. I did run



                                        ADVANCED COURT REPORTING
                                               662-690-1500
Case: 1:18-cv-00018-SA-DAS Doc #: 45-12 Filed: 02/15/19 14 of 14 PageID #: 557
Deposition of Tim Bell, taken November 13, 2018
                                                                                                                       13

                                                Page 49                                                      Page 51
   1    over somebody.                                           1              (Deposition concluded at 12:29 p.m.)
   2        Q. Can you in a nutshell tell me what that           2
   3    was?                                                     3
   4        A. The county, the sheriff's department, Lee         4
   5    County Sheriff's Department was in a car chase.          5
   6    Myself and other officers responded from downtown        6
   7    Tupelo out east. They got to the, I believe they         7
   8    call it the Corner Store up there at Eason and East      8
   9    Main, right before you get out of town going to          9
  10    Skyline. They had bailed out on foot. And we come       10
  11    around the corner, we didn't know where they were at.   11
  12    The suspects and one of the deputies popped out         12
  13    between two cars. I went to go on my brakes, the        13
  14    brakes didn't stop. And I hit the suspect and I hit     14
  15    the deputy.                                             15
  16        Q. But did you receive any disciplinary action      16
  17    for that?                                               17
  18        A. I did not. No. We went for a urinalysis          18
  19    and MHP did their investigation and it was just an      19
  20    unavoidable accident.                                   20
  21        Q. Have you received any disciplinary actions       21
  22    in the last 10 years?                                   22
  23        A. No. I think I've had one and that was            23
  24    probably in '98.                                        24
  25        Q. And I believe in a deposition Mr. Waide          25


                                                Page 50                                                      Page 52
   1    took of you at one time, he asked you about having a     1            CERTIFICATE
   2    rebel flag on your truck; is that correct?               2   STATE OF MISSISSIPPI )
   3       A. Yes.                                               3   COUNTY OF LEE                  )
   4       Q. Do you still have that rebel flag on your          4   RE: ORAL DEPOSITION OF TIM BELL
   5    truck?                                                   5        I, Regina D. Russell, RPR, CCR 1110, a Notary
   6       A. I do.                                              6   Public within and for the aforesaid county and state,
   7       Q. Is it a flag or is it like a decal on your         7   duly commissioned and acting, hereby certify that the
   8    windshield?                                              8   foregoing proceedings were taken before me at the
   9       A. It's a license plate tag.
                                                                 9   time and place set forth above; that the statements
                                                                10   were written by me in machine shorthand; that the
  10       Q. Just a license plate tag. Okay. Just in
                                                                11   statements were thereafter transcribed by me, or
  11    your front?
                                                                12   under my direct supervision, by means of
  12       A. On the front. Yes, sir.
                                                                13   computer-aided transcription, constituting a true and
  13       Q. Do you have any other Confederate flags at
                                                                14   correct transcription of the proceedings; and that
  14    your house?                                             15   the witness was by me duly sworn to testify to the
  15       A. No.                                               16   truth and nothing but the truth in this cause.
  16       Q. And I believe -- and tell me again --             17        I further certify that I am not a relative or
  17       A. Well, no. That's a state flag. Yes.               18   employee of any of the parties, or of counsel, nor am
  18       Q. Just state flag?                                  19   I financially or otherwise interested in the outcome
  19       A. Yes.                                              20   of this action.
  20       Q. But not just the confederate flag?                21        Witness my hand and seal on this 26th day of
  21       A. No, sir.                                          22   November, 2018.
  22              MR. WOODRUFF: That's all the                  23
  23    questions I've got. I tender the witness.               24                 __________________________
  24              MR. O'DONNELL: I have no questions.                My Commission Expires: CCR 1110
  25              MR. WOODRUFF: Thank you.                      25   January 27, 2020    Notary Public



                                       ADVANCED COURT REPORTING
                                              662-690-1500
